       Case 2:19-cr-00111-WBS Document 33 Filed 08/19/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5    Lexi_negin@fd.org
6
     Attorney for Defendant
7    KENNY LOSITO

8
                                  IN THE UNITED STATES DISTRICT COURT
9
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case Nos. 2:19-cr-074 WBS
                                                              2:19-cr-111 WBS
12                   Plaintiff,
                                                    STIPULATION AND ORDER TO COVERT
13           v.                                     SENTENCING HEARING TO RULE 11 HEARING
14   KENNY LOSITO,                                  DATE:       August 24, 2020
                                                    TIME        9:00 a.m.
15                   Defendant.                     JUDGE:      Hon. William B. Shubb
16
17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States

18   Attorney through Colleen Kennedy, Assistant United States Attorney, attorney for Plaintiff, and

19   Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P. Negin,

20   attorneys for Kenny Losito, that the sentencing hearing scheduled for August 24, 2020 in case

21   numbers 19-cr-74 and 19-cr-111, should be converted to a Rule 11 hearing for Mr. Losito to

22   enter an amendment to his plea agreements. The amendment to the plea agreements will allow
23   for both cases to be sentenced on the same date. Mr. Losito consents to proceed with this
24   hearing by video.
25           Based upon the foregoing, the parties stipulate and agree that the sentencing scheduled
26   for August 24, 2020 should be converted to a Rule 11 hearing.
27
28
      Stipulation and [Proposed] Order to Convert     -1-           United States v. Losito, 2:19-cr-074-WBS
      Sentencing Hearing to Rule 11 Hearing                         United States v. Losito, 2:19-cr-111-WBS
      Case 2:19-cr-00111-WBS Document 33 Filed 08/19/20 Page 2 of 3



1    DATED: August 18, 2020                         Respectfully submitted,
2
                                                    HEATHER E. WILLIAMS
3                                                   Federal Defender

4                                                   /s/ Lexi P. Negin
                                                    LEXI P. NEGIN
5
                                                    Assistant Federal Defender
                                                    Attorney for KENNY LOSITO
6
7    DATED: August 18, 2020                         MCGREGOR W. SCOTT
8                                                   United States Attorney

9                                                   /s/ Colleen Kennedy
                                                    COLLEEN KENNEDY
10                                                  Assistant United States Attorney
                                                    Attorney for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Convert     -2-           United States v. Losito, 2:19-cr-074-WBS
      Sentencing Hearing to Rule 11 Hearing                         United States v. Losito, 2:19-cr-111-WBS
       Case 2:19-cr-00111-WBS Document 33 Filed 08/19/20 Page 3 of 3



1                                                   ORDER
2            It is unclear from the foregoing exactly what the parties contemplate by a “Rule 11
3    hearing.” Pursuant to the above stipulation, and good cause appearing, IT IS HEREBY
4    ORDERED, that the sentencing hearing currently scheduled for August 24, 2020 at 9:00a.m. is
5    converted to a status conference. Prior to the conference, the parties shall submit briefs detailing
6    exactly what action they request the court to take at the hearing.
7    Dated: August 19, 2020
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order to Convert    -3-             United States v. Losito, 2:19-cr-074-WBS
      Sentencing Hearing to Rule 11 Hearing                          United States v. Losito, 2:19-cr-111-WBS
